   Case 18-00527-SMT     Doc 110
                               Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 9

Signed: August 5, 2019




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    NEW PITTS PLACE, LLC,                )     Case No. 18-00527
                                         )       (Chapter 11)
                              Debtor.    )     Not for publication in
                                         )     West’s Bankruptcy Reporter.

            MEMORANDUM DECISION AND ORDER DENYING MOTION TO COMPEL

          Hunterview Condominium Association (“Hunterview”), a

    creditor in this bankruptcy case, filed Creditor Hunterview

    Condominium Association’s Motion to Compel Discovery (“Motion to

    Compel”) (Dkt. No. 96) wherein it seeks to compel the debtor to

    respond to its discovery requests.         The debtor opposes the Motion

    to Compel because Hunterview’s discovery requests were untimely

    filed, so that the date responses were due fell outside the

    discovery period under the court’s Scheduling Order re Debtor’s

    Objection to Amended Secured Claims of Hunterview Condominium

    Association (“Scheduling Order”) (Dkt. No. 74).           For the

    following reasons, the Motion to Compel will be denied.
Case 18-00527-SMT   Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document Page 2 of 9


                                        I

       The debtor filed an Objection to Claims of Hunterview

 Condominium Association [Claims 3-1, 4-1 5-1, 6-1 and 7-1] (Dkt.

 No. 49) on January 27, 2019.         Hunterview responded by filing

 amended proofs of claim on February 4, 2019.             The debtor then

 filed its Objection to Amended Claims of Hunterview Condominium

 Association [Claims 3-2, 4-2 5-2, 6-2 and 7-2] (“Objection to

 Claims”) (Dkt. No. 65) on March 13, 2019.            A scheduling

 conference was held on March 14, 2019, where Hunterview asked for

 a generous amount of time for discovery because Hunterview’s

 counsel was counsel in a multi-witness trial, expected to last

 several weeks, in the end of April 2019.            The debtor agreed to a

 generous amount of time, although the court initially suggested

 that Hunterview find other counsel to participate in the

 discovery, and a schedule was suggested that the parties agreed

 to.

       The Scheduling Order, memorializing the schedule set at the

 scheduling conference, was entered on April 4, 2019.               The

 scheduling order set July 10, 2019, as the deadline for discovery

 to be completed.     It further granted Hunterview an extension of

 time to respond to debtor’s discovery requests by having the

 response time begin to run on April 11, 2019.

       Hunterview submitted its discovery requests on June 12,

 2019, making the due date for response, pursuant to Federal Rules


                                        2
Case 18-00527-SMT   Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document Page 3 of 9


 of Bankruptcy Procedure 7033, 7034, and 9006(f), July 15, 2019,

 five days after the discovery period ended.            Hunterview never

 filed a motion to extend the discovery period.             The debtor did

 not respond to Hunterview’s discovery requests.             Hunterview’s

 counsel had a conference with the debtor’s counsel to seek

 resolution of the disagreement.          The debtor’s counsel said that

 the debtor would not respond to discovery requests and would

 “vigorously defend” against a motion to compel.             Hunterview filed

 its Motion to Compel on July 16, 2019.

      Hunterview’s counsel asserts that she was unable to submit

 discovery requests sooner because of trial actions and other

 hearings that came up unexpectedly, which hearings required her

 to withdraw from two other matters she was working on.

                                        II

      Under Fed. R. Civ. P. 16(b)(4), made applicable by Fed. R.

 Bankr. P. 7016, “[a] schedule may be modified only for good cause

 and with the judge’s consent.”         Counsel do not have unilateral

 authority to agree to changes to a court’s scheduling order.

 Olgyay v. Society for Environmental Graphic Design, Inc., 169

 F.R.D. 219 (D.D.C. 1996).        As the court in Olgyay explained

 regarding Rule 16(b):

      The purpose of these Rules is to promote the ability of
      the Court to manage cases, to develop “a sound plan to
      govern the particular case from start to finish” and to
      “set[] and keep[ ] firm pretrial and trial dates.” Final
      Report of the Civil Justice Reform Act Advisory Group of
      the United States District Court for the District of

                                        3
Case 18-00527-SMT   Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document Page 4 of 9


      Columbia 37–39 (Aug. 1993). The scheduling order that
      results from this process is intended to serve “as the
      unalterable road map (absent good cause) for the
      remainder of the case.”   Id. at 39.   As the Advisory
      Group noted:

            The Advisory Group believes that from this
            point forward, the parties and their counsel
            should be bound by the dates specified in any
            first scheduling or other scheduling order,
            and that no extensions or continuances should
            be granted, except on a timely showing of good
            cause. Mere failure on the part of counsel to
            proceed promptly with the normal processes of
            discovery and trial preparation should not be
            considered good cause.

            Once the schedule is set at the scheduling
            conference, the presumption should be firmly
            against the granting of continuances. If good
            cause is shown, a reasonable extension of time
            for a particular purpose may be granted by the
            Court; stipulations by the parties should not
            be accepted in the absence of good cause.

      Id. at 41.

 169 F.R.D. at 220.     The court will primarily consider a party’s

 diligence in seeking discovery when determining whether there is

 good cause to reopen discovery.            Lopez v. Timeco Inc., 291 F.

 Supp. 3d 1, 3 (D.D.C. 2017).         “Other factors include whether

 trial is imminent, whether the non-moving party consents, whether

 the non-moving party would be prejudiced, the foreseeability of

 the need for additional discovery given the time allotted by the

 court, and the likelihood that the discovery sought will lead to

 relevant evidence.”     Id.     “Deciding whether to extend discovery

 is within the sound discretion of the trial court.”              Barnes v.

 District of Columbia, 289 F.R.D. 1, 7 (D.D.C. 2012).

                                        4
Case 18-00527-SMT   Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document Page 5 of 9


      The debtor was under no obligation, and actually had no

 authority, to extend the discovery period in order to respond to

 Hunterview’s untimely discovery requests outside the discovery

 period set by the Scheduling Order.           Nor was the debtor under any

 obligation to waive its right to 30 days to respond to

 Hunterview’s discovery requests.           The issue then is whether

 Hunterview has shown good cause to reopen the discovery period.

 It has not.

      Hunterview did not make a timely showing of good cause.

 Hunterview knew that it had filed its discovery requests too late

 in the discovery period for the response time to be within the

 discovery deadline.     Counsel should have, at that time, filed a

 motion seeking an extension of the deadline for completing

 discovery.    An extension of five days, under the causes presented

 by Hunterview, might have been granted.           However, Hunterview

 never filed a motion to extend the deadline.             Instead, it waited

 until six days after the discovery completion deadline had

 already ended, a day before exhibits and witness lists were due,

 and only 22 days before the pretrial conference, to file the

 Motion to Compel.     If an extension of the deadline to complete

 discovery were granted based on that Motion to Compel (which, in

 any event, was not a motion to extend the deadline), Hunterview

 would effectively obtain an extension of time, well in excess of

 a month.   Such an extension, under these circumstances, is not


                                        5
Case 18-00527-SMT   Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document Page 6 of 9


 reasonable.

      Hunterview’s Motion to Compel indicates that its counsel was

 spreading herself too thin.         The court suggested at the

 scheduling hearing that Hunterview ought to consider whether to

 hire other counsel to conduct discovery if its counsel was too

 busy.   Hunterview elected to keep its counsel, with her

 burdensome schedule, agreed to the schedule set forth in the

 Scheduling Order, and failed to obtain the assistance of

 additional counsel when its counsel became too busy to timely

 serve discovery.     This does not show diligence in conducting

 discovery.

      Good cause has not been met when considering the other

 factors that courts consider when deciding good cause to reopen

 discovery.    A trial may not be imminent, insofar as the trial

 date is not set, but the pretrial conference is tomorrow, and the

 debtor is entitled to have this matter resolved within a

 reasonable period of time.        An extension of time, when there was

 no fault of the debtor, is not reasonable.            The debtor objects to

 reopening of discovery and would be prejudiced by preventing it

 from obtaining a prompt resolution of this matter for the

 efficient administration of its confirmed plan.             Additionally, as

 has already been established, Hunterview saw the foreseeability

 of needing an extension of time when it failed to timely file its

 discovery requests, but failed to take any steps to extend the


                                        6
Case 18-00527-SMT   Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document Page 7 of 9


 discovery period in a reasonable period of time.

      Some of Hunterview’s discovery seeks irrelevant information.

 The court does recognize that as to other parts of the discovery,

 some relevant evidence might be obtained by reopening of

 discovery and permitting Hunterview to obtain responses to its

 discovery requests.     However, as explained below, Hunterview is

 not being substantially prejudiced in not obtaining discovery in

 advance of trial regarding the objection to its claim.

      The court is granting the debtor’s motion for partial

 summary judgment as to certain issues.           As to the issues that

 will remain, the burden of rebutting the prima facie validity of

 Hunterview’s proof of claim is on the debtor.             Hunterview can

 present its own evidence on the remaining issues, matters as to

 which Hunterview should have knowledge (unless Hunterview will be

 barred from doing so based on its failure to file a list of

 exhibits and witnesses, an issue that does not go to whether the

 court should enlarge the time for the completion of discovery).

 Of the remaining issues:

      •     One issue is a $50 assessment increase.             Hunterview

            should know whether it gave proper notice of the

            increase of assessments from $200 to $250, and has

            submitted a letter dated February 24, 2014, purportedly

            sent to condominium owners, that dealt with that

            matter.


                                        7
Case 18-00527-SMT   Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                              Document Page 8 of 9


      •     A second issue is a setoff defense based on lost rents

            for one unit caused by overflowing sewage.              The debtor

            has already included as part of its objection to claim

            a copy of the tenant’s letter requesting termination of

            the lease, and Hunterview undoubtedly knows whether the

            unit was ever re-let after the debtor agreed to

            termination of that tenant’s lease.

      •     A third issue is the debtor’s assertion that Hunterview

            incorrectly calculated by $1,600.00 the amount of the

            payments made by the debtor.          The debtor bears the

            burden of showing how much the debtor paid, and

            Hunterview undoubtedly has been in a position to know

            what payments it received.

      •     A fourth issue is the debtor’s objection that the

            claims include exaggerated and unreasonable amounts of

            attorneys’ fees, collection and administrative costs,

            but if the debtor presents evidence showing

            unreasonableness, Hunterview surely has been in a

            position, without the need for discovery, to

            demonstrate that the amounts are instead reasonable (if

            in fact they are reasonable).

      •     Finally, the debtor objected that Hunterview’s claims

            included insufficient documentation to permit the

            debtor to assess the validity of the claims.


                                        8
Case 18-00527-SMT                                                                              Doc 110    Filed 08/05/19 Entered 08/05/19 17:28:10   Desc Main
                                                                                                         Document Page 9 of 9


                                                             Hunterview does not need discovery to respond to that

                                                             objection.

                               For all of these reasons, Hunterview has not shown good

 cause to relieve it from the deadline for completing discovery.

 It follows that its Motion to Compel relates to discovery for

 which no response was required.

                                                                                                                  III

                               For the foregoing reasons, it is

                               ORDERED that Creditor Hunterview Condominium Association’s

 Motion to Compel Discovery (Dkt. No. 96) is DENIED.

                                                                                                                             [Signed and dated above.]

 Copies to: Recipients of e-notification of orders.




 R:\Common\TeelSM\TTD\Orders\Compel Discovery\Order re Mtn to Compel__New Pitts Place_v5.wpd
                                                                                                                   9
